Citation Nr: 1805764	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-17 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to December 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In the October 2010 rating decision, the RO granted service connection for bilateral hearing loss based on the determination that the Veteran's preexisting bilateral hearing loss was permanently worsened as a result of his active duty service.  

In a November 2011 rating decision, the RO found a clear and unmistakable error in the effective date for the grant of service connection, and established an initial noncompensable disability rating for bilateral hearing loss from January 19, 1984.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA audiological examination in December 2013.  VA treatment records dated up to December 2013 do not include treatment for hearing loss.  In a May 2014 statement, the Veteran's representative indicated the Veteran's hearing impairment has progressed to the severity that he now requires hearing aids for language comprehension.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, the AOJ should obtain any outstanding relevant treatment records, and then afford the Veteran a new VA examination to determine the current severity of his service-connected hearing loss.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all VA and non-VA testing and/or treatment related to his hearing loss since January 1984.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claim, to include VA treatment records from December 2013 to the present.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If any non-VA records are not available, or a negative response is received, the AOJ should advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected bilateral hearing loss.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  Any tests and studies deemed necessary by the examiner should be conducted, to include the Maryland CNC speech discrimination test.  All findings should be reported in detail.  The examiner must also fully describe the functional effects of the Veteran's hearing loss.

To the extent possible, the examiner is asked to address the Veteran's contention in the April 2014 VA Form 9 that all of his audiological examinations have been different indicating the testing machines are not accurate.

3. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

